Name: Commission Regulation (EEC) No 3247/92 of 4 November 1992 re- establishing the levying of customs duties on products falling within CN code 4820 50 00, originating in south Korea, to which the preferential tariff arrangements set out in Council Regulation (CEE) No 3831/90 apply
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 324/12 Official Journal of the European Communities 10. 11 . 92 COMMISSION REGULATION (EEC) No 3247/92 of 6 November 1992 re-establishing the levying of customs duties on products falling within CN code 4820 50 00, originating in South Korea, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3831/90 apply is fixed at ECU 2 156 000 ; whereas, on 25 May 1992, imports of these products into the Community origina ­ ting in South Korea, reached the reference base in ques ­ tion after being charged thereagainst ; whereas the exchange of information organized by the Commission has demonstrated that continuance of the preference threatens to cause economic difficulties in a region of the Community ; whereas, therefore, customs duties in respect of the products in question must be re-established against South Korea, HAS ADOPTED THIS REGULATION : Article 1 As from 13 November 1992, the levying of customs duties, suspended pursuant to Council Regulation (EEC) No 3831 /90, shall be re-established on imports into the Community of the following products originating in South Korea : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3831 /90 of 20 December 1990 applying generalized tariff prefe ­ rences for 1991 in respect of certain industrial products originatin in developing countries ('), extended for 1992 by Regulation (EEC) No 3587/91 (2), and in particular Article 9 thereof, Whereas, pursuant to Article 1 of Regulation (EEC) No 3831 /90, duties on certain products originating in each of the countries or territories listed in Annex III shall be totally suspended for 1992, and the products as such shall, as a general rule, be subject to statistical surveillance every three months on the reference base referred to in Article 8 ; Whereas, as provided for in Article 8 , where the increase of preferential imports of these products, originating in one or more beneficiary countries threatens to cause economic difficulties in a region of the Community, the levying of customs duties may be re-established once the Commission has had an appropriate exchange of informa ­ tion with the Member States ; whereas for this purpose the reference base to be considered shall be, as a general rule, equal to 6,615 % of the total importations into the Community, originating from third countries in 1988 ; Whereas, in the case of products falling within CN code 4820 50 00, originating in South Korea, the reference base CN code Description 4820 50 00 Albums for samples or for collections Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 6 November 1992. For the Commission Christiane SCRIVENER Member of the Commission O OJ No L 370, 31 . 12. 1990, p. 1 . (2) OJ No L 341 , 12. 12. 1991 , p . 1 . Regulation as last amended by Regulation (EEC) No 1509/92 (OJ No L 159, 12. 6. 1992, p. 1 ).